Nichols, Justice.
Country Lad Foods, Inc. filed the present action to enjoin the Georgia Department of Agriculture, its officers and agents from preventing the plaintiff from selling its products and for such other relief as the court should deem meet and proper. The trial court, after hearing evidence, granted a temporary injunction and held “that the carton that was introduced into evidence at this hearing is not deceptive in any way as to the nature of the drink contained therein. The appellant’s enumerations of error are: “1. The court erred in entering an interlocutory injunction against appellant enjoining it from preventing appellee from putting its filled milk product on the market so long as said product is not detrimental to health and the public is not deceived as to the nature of the product. 2. The court erred in finding that the carton proposed by appellee for marketing its filled milk product is not deceptive as to the nature of its contents.” Held:
1. The first enumeration of error is controlled adversely to the *684appellant by the decision in Department of Agriculture v. Quality Food Products, Inc., 224 Ga. 585.
Submitted September 13, 1968
Decided October 10, 1968.
Arthur K. Bolton, Attorney General, Alfred L. Evans, Jr., Larry D. Ruskaup, Assistant Attorneys General, for appellant.
M. T. Simmons, Jr., Swertfeger, Scott & Pike, for appellee.
2. The appeal was submitted on briefs only, and, the second enumeration of error not being argued therein, is considered abandoned.

Judgment affirmed.


All the Justices concur.